UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7261


FREDDY LUDWIG WAMBACH,

                  Petitioner – Appellant,

             v.

COMMONWEALTH OF VIRGINIA,

                  Respondent – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:09-cv-00425-CMH-IDD)


Submitted:    October 20, 2009              Decided:   October 27, 2009


Before TRAXLER, Chief Judge,        NIEMEYER,    Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Freddy Ludwig Wambach, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Freddy    Ludwig    Wambach        seeks   to     appeal      the   district

court’s    order      dismissing      as    successive        his   28     U.S.C.    § 2254

(2006) petition.         The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.                              See 28

U.S.C. § 2253(c)(1) (2006).                A certificate of appealability will

not   issue    absent    “a    substantial          showing    of    the    denial       of    a

constitutional        right.”         28    U.S.C.      § 2253(c)(2)        (2006).           A

prisoner      satisfies        this        standard      by     demonstrating            that

reasonable      jurists       would    find      that    any     assessment         of     the

constitutional        claims    by    the    district     court      is    debatable          or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                    We

have independently reviewed the record and conclude that Wambach

has not made the requisite showing.                       Accordingly, we deny a

certificate      of    appealability          and     dismiss       the    appeal.            We

dispense      with     oral    argument       because      the      facts     and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                  DISMISSED



                                             2